DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the application filed May 19, 2020.
Claims 1-6 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. However, applicant cannot rely upon the certified copy of the foreign priority application to overcome prior art rejections because a translation of said application has not been made of record in accordance with 37 C.F.R. § 1.55. See M.P.E.P. §§ 215 and 216.

Information Disclosure Statement
The information disclosure statement submitted May 19, 2020 and its contents have been considered.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-6 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 6 recite an advertisement system and a non-transitory computer-readable storage medium, respectively, but these claims do not include any transitional phrases that define the scope of these claims with respect to “what unrecited additional components or steps, if any, are excluded from the scope of the claim.” See M.P.E.P. § 2111.03. Due to this lack of clarity, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, these claims will be treated as inclusive or open-ended, which does not exclude additional, unrecited elements or method steps.
Claim 5 recites a control apparatus comprising a number of sections, which, under the broadest reasonable interpretation consistent with the specification, can include software. However, “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” M.P.E.P. § 2111.04(I). Thus, the claimed apparatus is not structurally defined because the listing of software does not define any structural limitations on the claimed control apparatus and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-4 are rejected for incorporating the deficiencies of the rejected claims on which they respectively depend.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 5 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 5 recites a control apparatus comprising a number of sections. Under the broadest reasonable interpretation consistent with the specification, these sections can include software. Thus, the claimed apparatus is not structurally defined and instead could comprise only software per se. However, software is not a statutory class of invention. Accordingly, claim 5 is rejected because it is not directed to statutory subject matter. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Dukach et al. (U.S. Pub. No. 2004/0036622 A1) (hereinafter “Dukach”) in view of Silverbrook et al. (U.S. Pub. No. 2007/0066341 A1) (hereinafter “Silverbrook”).

Claims 1, 5, and 6: Dukach, as shown, discloses the following limitations:
An advertisement system in which a server and a control apparatus that controls a […] apparatus mutually communicate to issue an advertisement medium by using the […] apparatus, an advertisement image being […] on the advertisement medium (see at least ¶ [0129]: FIG. 1 provides a schematic overview of a system 100 for displaying information on mobile signs according to one embodiment of the present invention. The system 100 includes a central system 102 and one or more mobile units 104 that are controlled by the central system; see also at least ¶ [0184]: FIGS. 20, 21, and 22 represent various types of display units that can be used with the system shown in FIGS. 18 and 19; see also at least ¶¶ [0343]-[0344]), wherein: 
the control apparatus detects a current position and transmits current position information indicating the detected current position to the server (see at least ¶ [0138]: in the embodiment shown in FIG. 1 each of the mobile units 104 includes a controller 140; a first and second separately controllable display 142 and 144, respectively; a global positioning system ("GPS") 146, a speed sensor 148 capable of determining the speed of the mobile unit; a destination input device 150, such as a keyboard, enabling a user of the mobile unit to input information defining a desired destination for the mobile unit; and a wireless system 152 which includes a transmitter 154 and a receiver 156 communicating with the central system 102; see also at least ¶ [0158]: the locator signal 240 includes a header 242; a mobile unit ID 240, which enables the central system to know the identification of the mobile unit generating the locator signal; and GPS coordinates generated by the mobile unit's GPS unit 146 shown in FIGS. 1 and 7, so as to inform the central system of the mobile unit's location; see also at least ¶¶ [0179] and [0370]); 
the server 
receives the current position information from the control apparatus (see at least ¶¶ [0138], [0158], [0179], and [0370] and the analysis above), 
selects an advertisement image based on the current position indicated by the received current position information from a plurality of advertisement images acquired from an advertiser (see at least ¶ [0247]: the location profile control 616 allows the user to define location criteria in multiple different ways. As indicated in 620, user can define location criteria by various types of locations including: residential areas; entertainment venues; educational venues, such as universities; parks; government buildings; selected tunnels and bridges; business districts; tourist areas; art galleries; restaurants; movie theaters; 24-hour stores; toll booths; high traffic areas; airports; taxi stands; subway stops; various specified types of stores; various named businesses: and any other location types which have been made selectable by the interface. The user can also select locations by other methods, such as by the town or city day occur in, Geon's associated with a predefined geosynchron set, or in a set of listed Geon’s. Other methods of specifying geosynchrons can include by nearness to a given location or class of locations, such as nearness to schools, or nearness to airports, or nearness to stores bellowing to a given merchant; see also at least ¶ [0018]: the customer selected criteria can include the price charged for the display of messages according to certain other criteria. This method uses a price database to store prices for display of messages according to different combinations of customer selectable criteria. The method further includes automatically selecting a set of one or more times and locations which most optimally satisfies a set of customer selected criteria, given a customer selected price criterion, using information in the demographic and price databases; see also at least ¶¶ [0138], [0158], [0179], [0249], and [0370]), 
creates print data involved in printing the selected advertisement image (see at least ¶ [0135]: in different embodiments of the invention different types of display messages can be used. The display messages used with the invention can vary from simple text messages displayed on the low-resolution text-based displays, to high resolution still graphic images or , and 
transmits the created print data to the control apparatus (see at least ¶ [0147]: step 190 reads the message that is been received from the central system to determine its type. If the message is a display-selection message, step 192 causes steps 194 through 214 to be performed; if it is a caching message, step 216 causes step 218 to be performed; and if it is a locator-signal-period message, step 220 causes step 222 to be performed. Although not described in this specification, other types of messages can be sent from the central system to mobile units; see also at least ¶¶ [0141], [0142], [0149]-[0157], and [0179]).
Dukach discloses computer architectures for implementing the features identified above (see at least ¶¶ [0129] and [0400]-[0410]).

Dukach does not explicitly disclose that the advertising that is displayed is done so in a manner that is printed by a printing apparatus or the following limitations. However, Silverbrook, as shown, teaches that the advertisers are printed by a printing apparatus and the following limitations:
upon receipt of the print data, the control apparatus causes the printing apparatus to execute printing based on the received print data (see at least ¶ [0734]: the printed advertisement can be a permission token readable using the sensor module to at least one of: retrieve information associated with the advertisement from the archive; obtain an incentive; obtain a redemption; obtain a voucher; obtain a discount; obtain a sample; and gain access to a resource. Printing the advertisement can cause information associated with the advertisement to be archived. The information associated with the advertisement can include one or more of: the advertisement; a visual description of the advertisement; an image of the advertisement; an interactive description of the advertisement; contents of the advertisement; and advertisement details. The advertisement can be simultaneously printed on the print medium with other content. The advertisement can be tailored to a user of the mobile telecommunications device; see also at least ¶ [0158]: the term “Mobile Document” or M-Doc is herein used to refer to documents specifically authored to be printed via M-Print. The format of a "Mobile Document" (i.e. print medium) may vary, it can be pre-rendered and in a format ready to be sent directly to the printer, or it can be in a higher level format that requires rendering before printing; see also at least ¶¶ [0180], [0531], [0577], and [0608]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the remote printing techniques taught by Silverbrook with the mobile advertising systems disclosed by Dukach, because Silverbrook teaches at ¶ [0729] that “Advertising formats are likely to change to adapt to the print medium, enabling users to benefit from printing new product information, discount offers and contest entries” and “Printing from mobile phones enable consumers to take full advantage of personalized advertising messages sent to their mobile phones.” See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the remote printing techniques taught by Silverbrook with the mobile advertising systems disclosed by Dukach, because the claimed invention is merely a combination of old elements (the remote printing techniques taught by Silverbrook and the mobile advertising systems disclosed by Dukach), in the combination each element merely would have 

Claim 2: The combination of Dukach and Silverbrook teaaches the limitations as shown in the rejection above. Further, Dukach, as shown, discloses the following limitations:
the server determines a sequence of distribution destinations to which to distribute the advertisement medium (see at least ¶ [0143]: this information is transmitted to the central system so it can verify that the display messages, that it has instructed the mobile unit to show, have, in fact, been shown for their desired duration. The mobile unit’s controller’s memory further includes a locator-signal period variable 170, which indicates the length of time that should occur between the generation of successive locator signals. Such locator signals transmitted information about a given mobile unit's status and location to the central system. The mobile unit’s memory also stores a destination variable 172, which records information input about an intended destination for the mobile unit’s vehicle which has been input into the destination input device 150; see also at least ¶ [0159]: the locator signal 240 of FIG. 12 also includes the vehicle speed 250. This speed information enables the central system to more accurately calculate the frequency at which the mobile unit should generate locator signals, so as to best enable the central system to determine when a mobile unit crosses into a new geographic zone; see also at least ¶ [0348]: if the central system receives information on a new destination for a taxi in response to steps 875 through 888 of FIG. 38, then step 912 will cause steps 914 through 918 to be performed. Step 914 records the new destination into the cab database, along with the ID of the cab that sent the message and the current time. Step 916 calculates one or more of the best routes to the destination considering factors such as the cab's current location, the time, current traffic information, the history of traffic at similar times in the past, advertising demand at various locations, and the cost and time associated with various routes. Then, in step 918, the central system transmits one or more of such routes, with the calculated time cost and earnings, to the cab for display to the driver on the driver display 386; see also at least ¶¶ [0009], [0164], and [0326]); 
when distribution of the advertisement medium was completed at a first distribution destination, the […] apparatus or the control apparatus transmits the current position information to the server (see at least ¶ [0138]: in the embodiment shown in FIG. 1 each of the mobile units 104 includes a controller 140; a first and second separately controllable display 142 and 144, respectively; a global positioning system ("GPS") 146, a speed sensor 148 capable of determining the speed of the mobile unit; a destination input device 150, such as a keyboard, enabling a user of the mobile unit to input information defining a desired destination for the mobile unit; and a wireless system 152 which includes a transmitter 154 and a receiver 156 communicating with the central system 102; see also at least ¶ [0158]: the locator signal 240 includes a header 242; a mobile unit ID 240, which enables the central system to know the identification of the mobile unit generating the locator signal; and GPS coordinates generated by the mobile unit's GPS unit 146 shown in FIGS. 1 and 7, so as to inform the central system of the mobile unit's location; see also at least ¶¶ [0009], [0143], [0159], [0164], [0179], [0326], [0348], and [0370]); and 
the server creates the print data for the advertisement medium to be distributed to a second distribution destination, which is a next distribution destination after the first distribution destination, according to the determined sequence and the current position information received from the […] apparatus or the control apparatus (see at least ¶¶ [0009], [0138], [0143], [0158]-[0159], [0164], [0179], [0326], [0348], and [0370] and the analysis above; see at least ¶ [0247]: the location profile control 616 allows the user to define location criteria in multiple different ways. As indicated in 620, user can define location criteria by various types of locations including: residential areas; entertainment venues; educational venues, such as universities; parks; government buildings; selected tunnels and bridges; business districts; tourist areas; art galleries; restaurants; movie theaters; 24-hour stores; toll booths; high traffic areas; airports; taxi stands; subway stops; various specified types of stores; various named businesses: and any other location types which have been made selectable by the interface. The user can also select locations by other methods, such as by the town or city day occur in, Geon's associated with a predefined geosynchron set, or in a set of listed Geon’s. Other methods of specifying geosynchrons can include by nearness to a given location or class of locations, such as nearness to schools, or nearness to .
Dukach does not explicitly disclose that the advertising that is displayed is done so in a manner that is printed by a printing apparatus. However, Silverbrook, as shown, teaches that the advertisers are printed by a printing apparatus (see at least ¶¶ [0180], [0531], [0577], [0608], and [0734]).
The rationales to modify/combine the teachings of Dukach to include the teachings of Silverbrook are presented above regarding claims 1, 5, and 6 and incorporated herein.

Claim 3: The combination of Dukach and Silverbrook teaaches the limitations as shown in the rejection above. Further, Dukach, as shown, discloses the following limitations:
the server transmits information indicating the determined sequence to the control apparatus (see at least ¶ [0143]: this information is transmitted to the central system so it can verify that the display messages, that it has instructed the mobile unit to show, have, in fact, been shown for their desired duration. The mobile unit’s controller’s memory further includes a locator-signal period variable 170, which indicates the length of time that should occur between the generation of successive locator signals. Such locator signals transmitted information about a given mobile unit's status and location to the central system. The mobile unit’s memory also stores a destination variable 172, which records information input about an intended destination for the mobile unit’s vehicle which has been input into the destination input device 150; see also at least ¶ [0159]: the locator signal 240 of FIG. 12 also includes the vehicle speed 250. This speed information enables the central system to more accurately calculate the frequency at ; and 
the control apparatus indicates the information indicating the sequence (see at least ¶¶ [0009], [0018], [0143], [0159], [0164], [0247]-[0249], [0326], and [0348] and the analysis above).

Claim 4: The combination of Dukach and Silverbrook teaaches the limitations as shown in the rejection above. Further, Dukach, as shown, discloses the following limitations:
Dukach does not explicitly disclose, but Silverbrook, as shown, teaches the following limitations:
wherein the printing apparatus includes the control apparatus (see at least ¶ [0608]: one such embodiment is shown in FIG. 85, in which a mobile telecommunications device in the form of a mobile phone 1 (also known as a “cellphone”) includes a mobile phone module 2 and a printer module 4. The mobile 30 phone module is configured to send and receive voice and data via a telecommunications network (not shown) in a conventional manner known to those skilled in the art. The printer module 4 is configured to print a page 6. Depending upon the particular implementation, the printer module 4 can be configured to print the page 6 in color or monochrome; see also at least ¶¶ [0180], [0531], [0577], and [0734]).
The rationales to modify/combine the teachings of Dukach to include the teachings of Silverbrook are presented above regarding claims 1, 5, and 6 and incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to location-based targeted advertising.
Dutta (U.S. Pub. No. 2002/0063885 A1) (advertisements in web-based printing);
Giordano et al. (U.S. Pub. No. 2014/0104626 A1) (printing advertisements on parcel packages in an automated parcel distribution system);
Yamamoto et al. (U.S. Pub. No. 2004/0246522 A1) (slip printing system); and
Dey et al. (“Location-Based Services,” in IEEE Pervasive Computing, vol. 9, no. 1, pp. 11-12, Jan.-March 2010).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622